Exhibit 10.9

AMENDMENT NUMBER ONE TO THE AMENDED AND RESTATED CREDIT AGREEMENT,

DATED AS OF MARCH 29, 2012, AMONG OCLARO, INC., OCLARO TECHNOLOGY LTD,

WELLS FARGO CAPITAL FINANCE, INC. AND OTHER LENDERS PARTY THERETO.

AMENDMENT NUMBER ONE TO AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment Number One to Amended and Restated Credit Agreement (“Amendment”)
is entered into as of March 29, 2012, by and among WELLS FARGO CAPITAL FINANCE,
INC., a California corporation, as administrative agent (the “Agent”) for the
lenders (the “Lenders”) identified on the signature pages to the Credit
Agreement (as defined below), and the Lenders, on the one hand, and OCLARO,
INC., a Delaware corporation (“Parent”), OCLARO TECHNOLOGY LIMITED, a company
incorporated under the laws of England and Wales (“Borrower”), on the other
hand, with reference to the following facts:

A. Agent, Lenders, Parent and Borrowers have previously entered into that
certain Amended and Restated Credit Agreement, dated as of July 26, 2011 (as
amended, supplemented, amended and restated, or otherwise modified, the “Credit
Agreement”).

B. Borrower, Parent, Agent, and Lenders desire to amend the Credit Agreement as
provided for and on the conditions herein.

NOW, THEREFORE, Borrower, Parent, Agent and Lenders hereby amend and supplement
the Credit Agreement as follows:

1. DEFINITIONS. All initially capitalized terms used in this Amendment shall
have the meanings given to them in the Credit Agreement unless specifically
defined herein.

2. AMENDMENTS TO THE CREDIT AGREEMENT.

(a) Schedule 1.1 of the Credit Agreement is hereby amended by deleting the
definitions of “Triggering Event” therein in its entirety and replacing it with
the following:

“Triggering Event” means, as of any date of determination, that (a) an Event of
Default has occurred and is continuing, or (b) Liquidity is less than (i) on or
prior to September 30, 2012, $20,000,000 or (ii) thereafter, $15,000,000, or
(c) Excess Availability is an amount less than (x) on or prior to September 30,
2012, $2,500,000 or (y) thereafter, $7,500,000.

(b) Schedule 1.1 of the Credit Agreement is hereby amended by deleting clause
(a) in the definition of “Eligible Accounts” therein in its entirety and
replacing it with the following new clause (a):

(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or Accounts with selling terms of more than 60 days (or 90
days with respect to [***].

(c) Schedule 1.1 of the Credit Agreement is hereby amended by deleting clause
(i) in the definition of “Eligible Accounts” therein in its entirety and
replacing it with the following new clause (i):

(i) Accounts with respect to an Account Debtor whose total obligations owing to
Borrower exceed 10% (or (x) 20% with respect to [***] and (y) 15% with respect
to [***] (as defined below)) of all Eligible Accounts (such percentage, as
applied to a particular Account Debtor, being subject to reduction by Agent in
its Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates), to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, however, that, in each case, the amount of
Eligible Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Agent based on all of the otherwise Eligible Accounts
prior to giving effect to any eliminations based upon the foregoing
concentration limit,

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

AMENDMENT NUMBER ONE TO AMENDED AND RESTATED CREDIT AGREEMENT

 

3. REPRESENTATIONS AND WARRANTIES. Parent and Borrower each hereby affirms to
Agent and Lenders that, after giving effect to the amendments herein, all of
such its representations and warranties set forth in the Credit Agreement are
true, complete and accurate in all respects as of the date hereof.

4. NO DEFAULTS. Parent and Borrower each hereby affirm to the Lender Group that
no Event of Default has occurred and is continuing as of the date hereof.

5. CONDITION PRECEDENT. The effectiveness of this Amendment is expressly
conditioned upon receipt by Agent of a fully executed copy of this Amendment and
the Reaffirmation of Guaranty atrtached hereto.

6. COSTS AND EXPENSES. Borrower shall pay to Agent all of Agent’s out-of-pocket
costs and reasonable expenses (including, without limitation, the fees and
expenses of its counsel, which counsel may include any local counsel deemed
necessary, search fees, filing and recording fees, documentation fees, appraisal
fees, travel expenses, and other fees) arising in connection with the
preparation, execution, and delivery of this Amendment and all related
documents.

7. LIMITED EFFECT. In the event of a conflict between the terms and provisions
of this Amendment and the terms and provisions of the Credit Agreement, the
terms and provisions of this Amendment shall govern. In all other respects, the
Credit Agreement, as amended and supplemented hereby, shall remain in full force
and effect.

8. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto.

[Signatures on next page]

 

Page 2

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

WELLS FARGO CAPITAL FINANCE, INC.,

a California corporation, as Agent and a Lender

By:

 

 

Title:

 

 

 

S-1

Amendment Number One to Amended and Restated Credit Agreement

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

OCLARO, INC., a Delaware corporation, as Parent By:  

 

Name:   Jerry Turin Title:   CFO

OCLARO TECHNOLOGY LIMITED,

a limited liability company incorporated under the laws of England and Wales, as
Borrower

By:  

 

Name:   Jerry Turin Title:   Director By:  

 

Name:   Catherine H. Rundle Title:   Director

 

S-2

Amendment Number One to Amended and Restated Credit Agreement

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

REAFFIRMATION OF GUARANTY

Each of the undersigned has executed a General Continuing Guaranty (Domestic) or
General Continuing Guaranty (Foreign) (each, a “Guaranty”), in favor of Wells
Fargo Capital Finance, Inc., a California corporation, (“WFCF”), as agent (in
such capacity, the “Agent”) for the lenders (the “Lenders”) from time to time
party to Credit Agreement (as defined above) respecting the obligations of
Oclaro Technology Limited, a limited liability company organized under the laws
of England and Wales (the “Borrower”) and Oclaro, Inc., a Delaware corporation
(the “Parent”), owing to the Lenders. Each of the undersigned acknowledges the
terms of the above Amendment and reaffirms and agrees that: (i) its Guaranty
remains in full force and effect; (ii) nothing in such Guaranty obligates Agent
or any Lender to notify any of the undersigned of any changes in the financial
accommodations made available to the Borrower or to seek reaffirmations of any
of the Guaranties; and (iii) no requirement to so notify any of the undersigned
or to seek reaffirmations in the future shall be implied by the execution of
this reaffirmation.

 

OCLARO INNOVATIONS, LLP

a limited liability partnership organized under the laws of England and Wales
Oclaro, Inc. By:  

 

Name:   Jerry Turin Title:   CFO Oclaro (North America), Inc. By:  

 

Name:   Jerry Turin Title:   CEO

BOOKHAM NOMINEES LIMITED,

a company incorporated under the laws of England and Wales

By:  

 

Name:   Jerry Turin Title:   Director By:  

 

Name:   Catherine H. Rundle Title:   Secretary

BOOKHAM INTERNATIONAL LTD.,

a company organized under the laws of the Cayman Islands

By:  

 

Name:   Jerry Turin Title:   Director OCLARO CANADA, INC., a federally
incorporated Canadian corporation By:  

 

Name:   Jerry Turin Title:   President & Treasurer

 

S-1

Reaffirmation of Guaranty - Amendment Number One to Amended and Restated Credit
Agreement

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

OCLARO, INC., a Delaware corporation By:  

 

Name:   Jerry Turin Title:   CFO

OCLARO TECHNOLOGY, INC.,

a Delaware corporation

By:  

 

Name:   Jerry Turin Title:   Treasurer

OCLARO (NEW JERSEY), INC.,

a Delaware corporation

By:  

 

Name:   Jerry Turin Title:   President & CFO

OCLARO PHOTONICS, INC.,

a Delaware corporation

By:  

 

Name:   Jerry Turin Title:   President

MINTERA CORPORATION,

a Delaware corporation

By:  

 

Name:   Jerry Turin Title:   President & CFO

OCLARO (NORTH AMERICA), INC.,

a Delaware corporation

By:  

 

Name:   Jerry Turin Title:   CEO

 

S-2

Reaffirmation of Guaranty - Amendment Number One to Amended and Restated Credit
Agreement

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.